Exhibit 10.9

THE TIMKEN COMPANY

Restricted Shares Agreement

WHEREAS, ___________ (“Grantee”) is an employee of The Timken Company (the
“Company”); and

WHEREAS, the grant of restricted shares evidenced hereby was authorized by a
resolution of the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of the Company that was duly adopted on February 8,
2010, and the execution of a restricted shares agreement in the form hereof
(this “Agreement”) was authorized by a resolution of the Committee duly adopted
on November 6, 2008.

NOW, THEREFORE, pursuant to The Timken Company Long-Term Incentive Plan (as
Amended and Restated as of February 4, 2008) (the “Plan”) and subject to the
terms and conditions thereof, in addition to the terms and conditions of this
Agreement, the Company hereby grants to Grantee, effective February 8, 2010 (the
“Date of Grant”), the right to receive ___________ shares of the Company’s
common stock without par value (the “Common Shares”).

 

  1. Rights of Grantee. The Common Shares subject to this grant shall be fully
paid and nonassessable and shall be represented by a certificate or certificates
registered in Grantee’s name and endorsed with an appropriate legend referring
to the restrictions hereinafter set forth. Grantee shall have all the rights of
a shareholder with respect to such shares, including the right to vote the
shares and receive all dividends paid thereon, provided that such shares, and
any additional shares that Grantee may become entitled to receive by virtue of a
share dividend, a merger or reorganization in which the Company is the surviving
corporation or any other change in the capital structure of the Company, shall
be subject to the restrictions hereinafter set forth.

 

  2. Restrictions on Transfer of Common Shares. The Common Shares subject to
this grant may not be assigned, exchanged, pledged, sold, transferred or
otherwise disposed of by Grantee, except to the Company, until the Common Shares
have become nonforfeitable in accordance with Sections 3 and 4 hereof; provided,
however, that Grantee’s rights with respect to such Common Shares may be
transferred by will or pursuant to the laws of descent and distribution. Any
purported transfer in violation of the provisions of this Section 2 shall be
null and void, and the purported transferee shall obtain no rights with respect
to such shares.

 

  3. Four-Year Vesting of Common Shares.

 

  (a)

Normal Vesting: Subject to the terms and conditions of Sections 4 and 5 hereof,
Grantee’s right to receive the Common Shares covered by this Agreement shall
become nonforfeitable to the extent of one-quarter (1/4) of the Common Shares
covered by this Agreement after Grantee shall



--------------------------------------------------------------------------------

  have been in the continuous employ of the Company or a subsidiary for one full
year from the Date of Grant and to the extent of an additional one-quarter
(1/4) thereof after each of the next three successive years during which Grantee
shall have been in the continuous employ of the Company or a subsidiary. For
purposes of this Agreement, “subsidiary” shall mean a corporation, partnership,
joint venture, unincorporated association or other entity in which the Company
has a direct or indirect ownership or other equity interest. For purposes of
this Agreement, the continuous employment of Grantee with the Company or a
subsidiary shall not be deemed to have been interrupted, and Grantee shall not
be deemed to have ceased to be an employee of the Company or a subsidiary, by
reason of the transfer of his employment among the Company and its subsidiaries.

 

  (b) Vesting Upon Retirement with Consent: If Grantee should retiree with the
Company’s consent before the fourth anniversary of the Date of Grant, then
Grantee’s right to receive the Common Shares covered by this Agreement shall
become nonforfeitable in accordance with the terms and conditions of
Section 3(a) as if Grantee had remained in the continuous employ of the Company
or a subsidiary from the Date of Grant until the date of the fourth anniversary
or the occurrence of an event referenced in Section 4, whichever occurs first.

For purposes of this Agreement, retirement “with the Company’s consent” shall
mean: (i) the retirement of Grantee prior to age 62 under a retirement plan of
the Company or a subsidiary, if the Board or the Committee determines that his
retirement is for the convenience of the Company or a subsidiary, or (ii) the
retirement of Grantee at or after age 62 under a retirement plan of the Company
or a subsidiary

 

  4. Accelerated Vesting of Common Shares. Notwithstanding the provisions of
Section 3 hereof, Grantee’s right to receive the Common Shares covered by this
Agreement may become nonforfeitable earlier than the time provided in such
section if any of the following circumstances apply:

 

  (a) Death or Disability: Grantee’s right to receive the Common Shares covered
by this Agreement shall become nonforfeitable if Grantee should die or become
permanently disabled while in the employ of the Company or any subsidiary. For
purposes of this Agreement, “permanently disabled” shall mean that Grantee has
qualified for long-term disability benefits under a disability plan or program
of the Company or, in the absence of a disability plan or program of the
Company, under a government-sponsored disability program.

 

  (b) Change in Control: Grantee’s right to receive the Common Shares covered by
this Agreement shall become nonforfeitable upon any change in control of the
Company that shall occur while Grantee is an employee of the Company or a
subsidiary. For the purposes of this Agreement, the term “change in control”
shall mean the occurrence of any of the following events:

 

2



--------------------------------------------------------------------------------

  (i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934) of 30% or more of either: (A) the
then-outstanding Common Shares or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (“Voting Shares”); provided, however, that for
purposes of this subsection (i), the following acquisitions shall not constitute
a change in control: (1) any acquisition directly from the Company, (2) any
acquisition by the Company, (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any subsidiary, or
(4) any acquisition by any Person pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (i) of this Section 4(b); or

 

  (ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason (other than death or disability) to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest (within the meaning of Rule 14a-11 of the Securities Exchange
Act of 1934) with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

  (iii)

Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Common Shares and Voting Shares
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 66-2/3% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the

 

3



--------------------------------------------------------------------------------

  entity resulting from such Business Combination (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions relative to each
other as their ownership, immediately prior to such Business Combination, of the
Common Shares and Voting Shares of the Company, as the case may be, (B) no
Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or such entity resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of, respectively, the then-outstanding
shares of common stock of the entity resulting from such Business Combination,
or the combined voting power of the then-outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

  (iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

  (c) Divestiture: Grantee’s right to receive the Common Shares covered by this
Agreement shall become nonforfeitable if Grantee’s employment with the Company
or a subsidiary terminates as the result of a divestiture. For the purposes of
this Agreement, the term “divestiture” shall mean a permanent disposition to a
Person other than the Company or any subsidiary of a plant or other facility or
property at which Grantee performs a majority of Grantee’s services whether such
disposition is effected by means of a sale of assets, a sale of subsidiary stock
or otherwise.

 

  (d) Layoff: If (i) Grantee’s employment with the Company or a subsidiary
terminates as the result of a layoff and (ii) Grantee is entitled to receive
severance pay pursuant to the terms of any severance pay plan of the Company in
effect at the time of Grantee’s termination of employment that provides for
severance pay calculated by multiplying Grantee’s base compensation by a
specified severance period, then the Common Shares shall become nonforfeitable
with respect to the total number of Common Shares that would have been
exercisable under the provisions of Section 3 hereof if Grantee had remained in
the employ of the Company through the end of the severance period.

 

4



--------------------------------------------------------------------------------

For purposes of this Agreement, a “layoff” shall mean the involuntary
termination by the Company or any subsidiary of Grantee’s employment with the
Company or any subsidiary due to (i) a reduction in force leading to a permanent
downsizing of the salaried workforce, (ii) a permanent shutdown of the plant,
department or subdivision in which Grantee works, or (iii) an elimination of
position.

 

  5. Forfeiture of Awards. Grantee’s right to receive the Common Shares covered
by this Agreement that are then forfeitable shall be forfeited automatically and
without further notice on the date that Grantee ceases to be an employee of the
Company or a subsidiary prior to the fourth anniversary of the Date of Grant for
any reason other than as described in Sections 3 or 4. If Grantee shall
intentionally commit an act that the Committee determines to be materially
adverse to the interests of the Company or a subsidiary, Grantee’s right to
receive the Common Shares covered by this Agreement shall be forfeited at the
time of that determination notwithstanding any other provision of this
Agreement.

 

  6. Retention of Certificates. During the period in which the restrictions on
transfer and risk of forfeiture provided in Sections 2 and 5 above are in
effect, the certificates representing the Common Shares covered by this grant
shall be retained by the Company, together with the accompanying stock power
signed by Grantee and endorsed in blank.

 

  7. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any of the Common Shares covered by this Agreement if the
issuance thereof would result in violation of any such law. To the extent that
the Ohio Securities Act shall be applicable to this Agreement, the Company shall
not be obligated to issue any of the Common Shares or other securities covered
by this Agreement unless such Common Shares are (a) exempt from registration
thereunder, (b) the subject of a transaction that is exempt from compliance
therewith, (c) registered by description or qualification thereunder or (d) the
subject of a transaction that shall have been registered by description
thereunder.

 

  8.

Adjustments. The Committee shall make any adjustments in the number or kind of
shares of stock or other securities covered by this Agreement that the Committee
may determine to be equitably required to prevent any dilution or expansion of
Grantee’s rights under this Agreement that otherwise would result from any
(a) stock dividend, stock split, combination of shares, recapitalization or
other change in the capital structure of the Company, (b) merger, consolidation,
separation, reorganization or partial or complete liquidation involving the
Company or (c) other transaction or event having an effect similar to any of
those referred to in Section 8(a) or 8(b) hereof. Furthermore, in the event that
any transaction or event described or referred to in the immediately preceding
sentence shall occur, the Committee may provide in substitution of any or all
ofGrantee’s rights under this Agreement such alternative consideration as the
Committee may determine in good faith to be equitable under the circumstances.

 

5



--------------------------------------------------------------------------------

  9. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any benefit received
(including income recognized) in connection with this Agreement, and the amounts
available to the Company for such withholding are insufficient, it shall be a
condition to the realization of such benefit that the Grantee make arrangements
satisfactory to the Company for payment of the balance of such taxes required to
be withheld. The Grantee may elect that all or any part of such withholding
requirement be satisfied by retention by the Company of a portion of such
benefit. If such election is made, the shares so retained shall be credited
against such withholding requirement at the Market Price per Common Share on the
date the shares are retained or relinquished. In no event, however, shall the
Company accept Common Shares for payment of taxes in excess of required tax
withholding rates, except that, unless otherwise determined by the Committee at
any time, the Grantee may surrender Common Shares owned for more than 6 months
to satisfy any tax obligations resulting from any such transaction.

 

  10. Right to Terminate Employment. No provision of this Agreement shall limit
in any way whatsoever any right that the Company or a subsidiary may otherwise
have to terminate the employment of Grantee at any time.

 

  11. Relation to Other Benefits. Any economic or other benefit to Grantee under
this Agreement or the Plan shall not be taken into account in determining any
benefits to which Grantee may be entitled under any profit-sharing, retirement
or other benefit or compensation plan maintained by the Company or a subsidiary
and shall not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company or a
subsidiary.

 

  12. Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of
Grantee with respect to the Common Shares or other securities covered by this
Agreement without Grantee’s consent.

 

  13. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

  14. Governing Law. This agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio.

 

6



--------------------------------------------------------------------------------

This Agreement is executed by the Company on this __ day of _________, ____.

 

The Timken Company By       William R. Burkhart   Sr. Vice President and General
Counsel

The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the right to receive the Common Shares or other
securities covered hereby, subject to the terms and conditions of the Plan and
the terms and conditions herein above set forth.

 

      Grantee   Date:                            
                                                 

 

7